Appeal by noninsured employer from an award of the Workmen’s Compensation Board which allowed compensation to claimant for partial disability. The only question involved is whether the claimant was a “farm laborer” and exempt from the Workmen’s Compensation Law, or was engaged in a “hazardous employment ” as defined by the Workmen’s Compensation Law. Claimant was injured in a fall from a load of hay which he was unloading into a stationary hay pressing machine. It appears that while many of claimant’s duties fall within the category of those of a “ farm laborer ”, others fall within the category of “hazardous employment”. Coneededly the employer bought and sold hay in substantial quantities. His pressing operation was not confined to hay produced upon his own farm, but included hay purchased for resale. Under such circumstances a question of fact was presented which justified the board in *1033finding that claimant’s employment was not exclusively that of a farm laborer, but included employment in a hazardous employment within the meaning of the Workmen’s Compensation Law. Award unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.